 1   XAVIER BECERRA, State Bar No. 118517                 ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                       GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                   2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931               Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                  Telephone: (310) 552-0130
 4   ROBERT W. HENKELS, State Bar No. 255410               Fax: (310) 229-5800
     Deputy Attorneys General                              E-mail: RSilberfeld@RobinsKaplan.com
 5    1300 I Street, Suite 125                            Special Counsel for Defendants
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 7    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 8   Attorneys for Defendants
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                             Case No. 2:90-cv-00520 KJM-DB (PC)
15                                         Plaintiffs, STIPULATION AND ORDER
                                                       EXTENDING THE DEADLINE TO FILE
16                  v.                                 AN UPDATED CUSTODY AND
                                                       MENTAL HEALTH PARTNERSHIP
17                                                     PLAN [ECF NO. 6194]
     GAVIN NEWSOM, et al.,
18
                                         Defendants. Judge: The Hon. Kimberly J. Mueller
19

20         On February 20, 2019, the Court ordered Defendants to update, finalize, and file their

21   Custody and Mental Health Partnership Plan (CMHPP). (ECF No. 6095.) On April 12, 2019, the

22   Court approved the parties’ joint request providing Defendants until June 7, 2019 to file their

23   CMHPP. (ECF No. 6126.) On June 17, 2019, the Court approved the parties’ stipulated request

24   to extend the deadline for Defendants to file the CMHPP on or before September 5, 2019. (ECF

25   No. 6194.)

26         Over the past several months, the parties worked diligently and collaboratively to revise and

27   finalize the CMHPP, including through observation of trainings. During the August 29, 2019

28   policy meeting, the parties, with the Special Master’s approval, agreed to seek an extension of
     [3419376.1]                                      1
                                    Stip. & Order for EOT to File Updated CMHPP (2:90-cv-00520 KJM-DB (PC))
 1   one more week to finalize further edits to the CMHPP. Accordingly, the parties stipulate and
 2   request to continue the September 5, 2019 deadline to September 12, 2019.
 3             The Special Master has reviewed and concurs with the parties’ request for an extension of
 4   the September 5, 2019 deadline to September 12, 2019.
 5             IT IS SO STIPULATED.
 6     Dated: September 4, 2019                                 XAVIER BECERRA
                                                                Attorney General of California
 7                                                              ADRIANO HRVATIN
                                                                Supervising Deputy Attorney General
 8

 9                                                              /S/ Elise Owens Thorn
                                                                Elise Owens Thorn
10                                                              Deputy Attorney General
                                                                Attorneys for Defendants
11
       Dated: September 4, 2019                                 ROSEN BIEN GALVAN & GRUNFELD LLP
12

13
                                                                /S/ Thomas Nolan
14                                                              Thomas Nolan
                                                                Attorneys for Plaintiffs
15

16             IT IS SO ORDERED.
17   DATED: September 4, 2019.
18

19
                                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
     [3419376.1]                                         2
                                       Stip. & Order for EOT to File Updated CMHPP (2:90-cv-00520 KJM-DB (PC))
